UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 7, 2007 PILGRIM'S PRIDE CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware1-927375-1285071 (State or Other Jurisdiction(Commission(IRS Employer of Incorporation)File Number)Identification No.) 4wy. 271 N. Pittsburg, Texas75686-0093 (Address of Principal Executive Offices) (ZIP Code) Registrant's telephone number, including area code:(903) 434-1000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: qWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) qSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On November 7, 2007, Pilgrim's Pride Corporation (the "Company") entered into a Sixth Amendment (the "Amendment") to Credit Agreement (the "Credit Agreement") by and among the Company, as borrower, CoBank, ACB, as administrative agent (the "Agent"), and the other syndication parties signatory thereto. The purpose of the Amendment was to permit the administrative agent, at the election of the Company and without the consent of the other syndication parties to the Credit Agreement, to release its liens on specified properties of the Company that secure the obligations of the Company under the Credit Agreement. The above discussion is a summary of certain terms and conditions of the Amendment and is qualified in its entirety by the terms and conditions of the Amendment and the Credit Agreement. For the complete terms and conditions of the Amendment summarized in this report, please refer to the Amendment attached hereto as Exhibit 10.1 and incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit NumberDescription 10.1 Sixth Amendment to Credit Agreement dated as of November 7, 2007, by and among the Company as borrower, CoBank, ACB, as administrative agent, and the other syndication parties signatory thereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PILGRIM'S PRIDE CORPORATION Date:November 12, 2007 By: /s/ Richard A. Cogdill Richard A. Cogdill Vice President, Chief Financial Officer, Secretary and Treasurer EXHIBIT INDEX Exhibit NumberDescription 10.1 Sixth Amendment to Credit Agreement dated as of November 7, 2007, by and among the Company as borrower, CoBank, ACB, as administrative agent, and the other syndication parties signatory thereto.
